Citation Nr: 0203761	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
1988.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for cervical spine and right 
shoulder disabilities.  This case was remanded by the Board 
in December 2000, and was returned to the Board for further 
appellate consideration in April 2002.

The veteran testified before a hearing officer at the RO in 
January 1999.  She was afforded a hearing before the 
undersigned Member of the Board in November 2000.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran currently has no current disability of the 
cervical spine due to a disease or injury.

3.  The veteran currently has no current disability of the 
right shoulder.




 
CONCLUSIONS OF LAW

1.  Cervical spine disability is not due to a disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Right shoulder disability is not due to a disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that she 
complained of thoracic and cervical pain in October 1986.  
She reported that she had experienced intermittent pain over 
the past two years.  She stated that she had been training 
for her physical fitness test and that sit ups had 
exacerbated her pain.  No radicular symptoms were detected.  
There was no tenderness on palpation.  Range of motion of the 
cervical spine was normal in all directions.  The examiner 
noted mild lower paracervical spasm and right parathoracic 
spasm.  The assessment was myofascial pain, and physical 
therapy was directed.  Service medical records are otherwise 
negative for any complaint, abnormal finding or diagnosis 
pertaining to the veteran's cervical spine.  They are 
entirely negative for any complaint, abnormal finding or 
diagnosis pertaining to the veteran's right shoulder.  On 
discharge physical examination, the veteran provided a 
history of recurrent back pain.  The examiner noted 
intermittent back pain which resolved spontaneously.  The 
clinical evaluation of her right shoulder and cervical spine 
was negative.

A September 1997 letter from Lawrence F. Chenier, M.D. states 
that he first consulted with the veteran in June 1989 at 
Madison Parish Hospital.  Dr. Chenier indicated that the 
veteran had presented with complaints of cervical and upper 
back pain.  He stated that the veteran was advised to have X-
rays of her cervical spine.  He indicated that he 
subsequently saw the veteran in January and April 1990, and 
that he placed her on Voltaren.

An April 1990 VA medical certificate indicates that the 
veteran was seen with epigastric complaints and noted to have 
full range of motion of the right shoulder.  A March 1991 VA 
treatment record shows that the veteran presented with 
complaints of pain in the right shoulder of four to five 
years' duration.  She stated that the pain had been worse in 
the past two months.  The physical examination revealed full 
range of motion and no inflammation of the right shoulder.  
Medication was prescribed.  The examiner indicated that an 
appointment would be made with the orthopedic clinic, but 
that if the veteran was not eligible for VA treatment she 
should follow up with a local orthopedist.

A statement was received from Donald Perry, M.D. in September 
1997.  Dr. Perry indicated that he initially saw the veteran 
in July 1990.  She had presented with complaints of cervical 
and right shoulder pain and reported that it had been 
persistent for several years.  Dr. Perry noted that the 
veteran was under his care for treatment of bursitis of the 
right shoulder and for cervical pain.  He reported that the 
veteran had responded poorly to conservative treatment.  

Records submitted by Dr. Perry in September 1997 include a 
July 1992 record pertaining to her evaluation by W.C. Porter, 
Jr., M.D.  It indicates that she was seen because of neck and 
shoulder pain of 5 years' duration, that she was found to 
have full and painless motion of the neck and that 
neurological examination was negative.  No diagnosis was 
recorded.  Exercise was recommended.  The report of a July 
1992 X-ray examination of the cervical spine shows that no 
abnormality was found.  The report of a May 1997 magnetic 
resonance imaging (MRI) of the right shoulder indicates that 
a small amount of fluid was seen within the subacromial 
bursa.  The rotator cuff had normal thickness and signal.  
The acromioclavicular joint was slightly hypertrophied.  The 
findings were noted to be suggestive of bursitis or previous 
therapeutic injection.  The report of a May 1997 MRI of the 
cervical spine indicates that the cervical spine was normal.  

The veteran submitted to a VA examination in September 1997.  
She reported that in 1986 she had developed pain on the right 
side of her neck, which radiated into the right scapular 
area.  She denied a history of injury.  She indicated that 
she continued to have pain on a daily basis.  She endorsed 
frequent stiffness and noted that the pain was aggravated by 
heavy lifting.  She reported some intermittent numbness in 
the right upper extremity and indicated that she had tried 
numerous nonsteroidal anti-inflammatory drugs without relief.  
On physical examination, the veteran held her head in a 
normal attitude.  Range of motion testing was normal, with 
flexion to 50 degrees, extension to 50 degrees, right lateral 
bending to 45 degrees, left lateral bending to 45 degrees, 
right lateral rotation to 80 degrees, and left lateral 
rotation to 80 degrees.  The examiner noted that he could not 
elicit a point of tenderness.  Axial compression and jugular 
compression were negative.  X-rays revealed some heterotopic 
ossification in the ligamentum nuchae, but no other 
abnormalities were noted.  Examination of the right shoulder 
revealed no tenderness.  Range of motion testing of the right 
shoulder disclosed flexion to 180 degrees, extension to 50 
degrees, abduction to 180 degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees.  Deep tendon 
reflexes were active and equal in the biceps and triceps 
tendons.  The examiner could detect no motor weakness or 
sensory deficit in the upper extremities.  X-ray studies of 
the right shoulder revealed no bony abnormalities.  The 
examiner indicated that he could find no objective evidence 
of organic pathology by physical or X-ray examination to 
explain the veteran's symptoms.

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1999.  She testified that she had served 
as an aircraft electrician and had also worked in a tool room 
issuing tools.  She stated that the tools she handled weighed 
from 10 to 100 pounds.  She indicated that she had first 
reported shoulder pain in 1986 while stationed at Cherry 
Point, North Carolina, and stated that she had been 
prescribed physical therapy for four to six weeks.  She 
related that she had not been placed on profile at that time 
and had returned to duty.  The veteran stated that she had 
complained of back pain on discharge but that no diagnostic 
tests were performed at that time.  She indicated that her 
pain continued after service, and that she also experienced 
limited motion, numbness, weakness, and tenderness.  She 
stated that she had received treatment since service, and 
that a VA physician had suggested an MRI but that she could 
not afford that test at the time.  She indicated that she did 
eventually undergo an MRI and that her family physician told 
her the shoulder disability could be causing the pain in her 
cervical spine.

In November 2000, the veteran testified at a hearing at the 
RO before the undersigned Member of the Board.  She stated 
that she first experienced shoulder and neck pain in 1985 
while working in a tool room, and that the pain worsened 
while performing a physical fitness test.  She attributed the 
pain to heavy lifting and overhead lifting of toolboxes.  She 
indicated that physical therapy was prescribed, but that no 
diagnostic tests were performed.  She testified that the pain 
had not stopped since that time and that she had sought 
treatment from a private physician in April 1990, who 
diagnosed bursitis.  She stated that she had been seen by a 
VA physician in 1991, and that an MRI was suggested but not 
performed because she could not afford it at that time.  She 
related that an MRI performed in 1997 revealed bursitis of 
the right shoulder.  When questioned about her right shoulder 
disorder, the veteran indicated that she suffered from 
limitation of motion and pain on movement.  She stated that 
the pain went from the base of her neck to the bottom of the 
shoulder blade and out to the shoulder.  She also indicated 
that she experienced numbness and a tingling sensation on her 
right side, as well as spasms.  She stated that she suffered 
from stiffness, weakness and popping, but that the shoulder 
had never locked up.  With respect to her neck, the veteran 
indicated that she had good range of motion but that she 
experienced pain in certain positions.  She stated that she 
had spasms and stiffness.

In a letter dated in December 2000, Dr. Perry stated that he 
had initially treated the veteran in July 1990.  He indicated 
that the veteran had been diagnosed with cervical pain and 
bursitis of the right shoulder, and was being treated with 
non-steroidal anti-inflammatory medication, analgesia and 
rest.  He stated that he had reviewed the veteran's service 
medical records and was of the opinion that her cervical pain 
and bursitis began while she was on active duty.

The Board remanded the veteran's claims for further 
development in December 2000.  The veteran was notified by 
letter in January 2001.  The RO instructed the veteran to 
identify health care providers who might have additional 
records pertinent to her claim.  The veteran responded that 
she had no new medical evidence regarding her claim.  She 
stated that it was difficult to distinguish lower 
paracervical pain and thoracic pain from the shoulder.

The veteran was afforded a further VA examination in February 
2001.  She reported that pain had developed on the right side 
of her neck and in the right scapular area in 1986.  She 
denied a history of injury.  She indicated that she continued 
to experience pain on the right side of her neck and in the 
right scapular area.  She denied pain in the region of the 
right deltoid.  She stated that lifting and repetitive 
movement aggravated her pain, and that she experienced 
numbness and tingling in the entire right upper extremity.  
On physical examination, the veteran held her head in a 
normal attitude.  Range of motion testing revealed flexion to 
50 degrees, extension to 60 degrees, right lateral rotation 
to 80 degrees, left lateral rotation to 80 degrees, right 
lateral bending to 45 degrees, and left lateral bending to 45 
degrees.  There was no tenderness over the spinous processes, 
and axial and jugular compression were painless.  Deep tendon 
reflexes were active and equal in the biceps and triceps 
tendons bilaterally.  No motor weakness or sensory loss in 
either upper extremity was detected.  X-rays of the cervical 
spine revealed a slight alteration in the lordotic curvature 
at C5-6, but this was deemed to be insignificant.  There was 
no narrowing of the disc, osteophyte formation, fractures or 
dislocations.  The examiner noted that a May 1997 MRI of the 
cervical spine was interpreted as normal.  His impression was 
that physical and X-ray examination had revealed no objective 
evidence of organic pathology in the cervical spine to 
explain the veteran's symptoms.  

With respect to the veteran's right shoulder, there was no 
swelling, effusion, or evidence of muscle atrophy.  The 
veteran had normal range of motion with flexion to 180 
degrees, abduction to 180 degrees, internal rotation to 90 
degrees, external rotation to 90 degrees, and extension to 60 
degrees without pain.  The examiner could elicit no 
tenderness over the greater tuberosity or the subdeltoid 
bursa.  The veteran could strongly abduct the right arm from 
her side.  X-rays revealed no evidence of fracture, 
dislocation, destructive lesion, deposition of calcium, or 
other abnormalities.  A May 1997 MRI was noted to show a 
small amount of fluid in the subacromial bursa, with no other 
abnormalities.  The examiner concluded that the veteran's 
complaints of pain in the right shoulder referred to the 
right scapular area, which indicated that the source of her 
right shoulder pain arose from the cervical area.

II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, subsequent to the RO's most recent 
consideration of the veteran's claims, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and the 
evidence and information necessary to substantiate her 
claims.  The RO provided the veteran with VA examinations of 
her claimed disabilities.  Pertinent VA and private medical 
records have been obtained.  The veteran has not identified 
and the Board is not aware of any additional evidence or 
information which could be obtained to substantiate either 
claim.  In sum, the facts relevant to these claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claims in light of the 
regulations implementing the VCAA would only further delay 
resolution of the veteran's claims with no benefit flowing to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

i.  Service Connection for Cervical Spine Disability

The veteran's service medical records show that she 
complained of upper thoracic and cervical spine pain in 
October 1986.  Physical therapy was prescribed for assessed 
myofascial pain.  Service medical records, including the 
report of examination for discharge, are otherwise negative 
for evidence of cervical spine disability.  

The veteran has testified that she has experienced cervical 
pain since service.  While she is competent to attest to 
matters susceptible to lay observation, she is not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The record does contain statements and records of private 
physicians who have treated the veteran for cervical pain, to 
include a December 2000 statement from Dr. Perry opining that 
the veteran's cervical pain began while she was on active 
duty.  However, the X-ray, MRI and physical examination 
findings reported in the private medical evidence have been 
normal, and none of the private physicians has identified any 
abnormality of the veteran's cervical spine, diagnosed a 
cervical spine disorder or attributed the cervical spine pain 
to a disease or injury.  Moreover, the VA physician who 
examined the veteran in September 1997 and February 2001 
concluded that there was no objective evidence of organic 
pathology to explain the veteran's symptoms.  Therefore, the 
Board must conclude that the preponderance of the evidence 
establishes that the veteran has no disability of the 
cervical spine due to a disease or injury.




ii.  Service Connection for Right Shoulder Disability

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to her 
right shoulder.  Although there is evidence that Dr. Chenier 
saw her within one year of service separation, he has 
indicated only that the veteran complained of cervical and 
upper back pain.  In his September 1997 letter, Dr. Chenier 
did not reference a diagnosis or finding regarding the 
veteran's right shoulder.  

The medical evidence does show that the veteran was seen for 
right shoulder complaints by VA in March 1991, by Dr. Perry 
in July 1990 and subsequently, and by Dr. Porter in July 
1992.  In addition, Dr. Perry has diagnosed bursitis and 
expressed his opinion that bursitis of the veteran's right 
shoulder began while she was on active duty.  Thus, there is 
competent evidence supporting the veteran's contention that 
she has a current right shoulder disability that originated 
in service.  However, Dr. Perry has not explained the basis 
for his diagnosis of bursitis or his opinion that the 
disorder began during the veteran's active service, other 
than to note that he had reviewed the veteran's service 
medical records and that the veteran had been under his care 
for complaints of right shoulder pain.  He has not reported 
any abnormal findings pertaining to the veteran's right 
shoulder, and the report of the September 1997 MRI provided 
by Dr. Perry indicates that the findings were only suggestive 
of bursitis; they were not diagnostic of bursitis.  

The March 1991 VA outpatient record shows only normal 
findings pertaining to the veteran's right shoulder and no 
diagnosis pertaining to her right shoulder.  Dr. Porter 
neither rendered a diagnosis pertaining to the veteran's 
right shoulder nor reported any abnormal finding pertaining 
to the veteran's right shoulder.  

For these reasons, the Board has found the competent evidence 
of current right shoulder disability to be of limited 
probative value.

The VA physician who examined the veteran in September 1997 
and February 2001 has concluded that the veteran has no 
disability of the right shoulder.  The physician reviewed the 
veteran's pertinent medical history, as recorded in the 
evidence in the claims folder.  In addition, he performed 
thorough examinations of the veteran and reported detailed 
findings to support his conclusion.  Therefore, the Board has 
found the VA examination reports to be the most probative 
evidence of whether the veteran has a current right shoulder 
disability.  Accordingly, the veteran's claim must fail 
because the preponderance of the evidence establishes that 
she has no current disability of the right shoulder. 

  
ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for right shoulder 
disability is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

